Citation Nr: 1715975	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent from October 29, 2010, to August 12, 2013, and in excess of 70 percent from August 12, 2013, to March 11, 2014, for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to August 12, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from May 1969 to April 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Cleveland, Ohio, Regional Office (RO). In June 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

In December 2014, the Board remanded the appeal to the RO for additional action. In May 2015, the Appeals Management Center (AMC) granted a 100 percent rating for PTSD with MDD effective March 11, 2014. In November 2015, the Providence, Rhode Island, RO granted a 70 percent rating and a TDIU for the period from August 12, 2013, to March 11, 2014.


FINDINGS OF FACT

1.  For the period from March 18, 2010, to September 29, 2013, the Veteran's PTSD with MDD caused memory impairment; difficulty concentrating, slowed thinking, difficulty making decisions; thought obsessions; feelings of inadequacy, worthlessness, hopelessness, sadness, depression, anger, irritability, and anxiousness; a disrupted sleep pattern; fatigue; nightmares; flashbacks; exaggerated startle response; hypervigilance; crowd avoidance; difficulty trusting people; isolation; mood swings; impulsivity; agitation; difficulty coping with ordinary daily stressors; lack of interest in activities; anxious affect; hearing whispers; reduced reliability and productivity; difficulty understanding complex commands; impaired judgment; frequent panic attacks; and suicidal and homicidal ideation. 

2.  Since September 29, 2013, PTSD with MDD is characterized by an inability to hold sustained employment; and symptoms including obsessive thoughts; feelings of inadequacy, worthlessness, hopelessness, sadness, and depression; anger and irritability; disrupted sleep; isolation; nightmares; an exaggerated startle response; decreased concentration; continuous panic attacks; rituals; impaired judgment and depressive thoughts; strained familial relationships severe sleep impairment; and suicidal ideation.

3.  For the period from March 18, 2010, to September 29, 2013, the Veteran's PTSD with MDD did not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, from March 18, 2010, to September 29, 2013, for PTSD with MDD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating of 100 percent since September 29, 2013, for PTSD with MDD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.130, Diagnostic Code 9411 (2016).

3.  For the period from March 18, 2010, to September 29, 2013, the criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a November 2010 notice which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The November 2010 notice was issued to the Veteran prior to the March 2011 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

A.  PTSD with MDD

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). A 50 percent evaluation for PTSD with MDD requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA treatment records dated between March 18, 2010, and July 2012 state that the Veteran had immediate memory impairment; difficulty concentrating; thought obsessions; feelings of inadequacy, worthlessness, and hopelessness; was sad and depressed, angry and irritable, and anxious; had a disrupted sleep pattern; some lethargy and no energy in the morning; nightmares; flashbacks; exaggerated startle response; hypervigilance; crowd avoidance; difficulty trusting people and showing loving feelings; would sit with his back at a wall in a restaurant; avoided talking about military experiences; isolated himself at home; had mood swings; and was impulsive. Treatment records also indicated that he was married to his second spouse and that they were in marriage counseling. He also had seven children (from his two marriages) and eight grandchildren who were supportive and with whom he had a good relationship.

An April 2010 VA treatment record also states that the Veteran reported difficulty concentrating, frequent arguments with his spouse, feelings of agitation, and feelings of wanting to physically injure someone when he became upset. He stated, "I was always trigger-happy since [Vietnam]." In September 2010, his private therapist wrote that he had marital difficulties, difficulty coping with ordinary daily stressors, and difficulty sleeping.

In a November 2010 statement, the Veteran wrote that he felt agitated and trapped, had rage, and sometimes thought about taking revenge on people. He reported that his wife was considering leaving him because was unemotional and had mood swings. He stated that was also the reason his first wife left him. He stated that he had suicidal and homicidal impulses. He reported having licenses to carry firearms and to carry, transport, possess, ship, and receive explosive materials. In another November 2010 statement, the Veteran reported that he worked as a government contractor training explosive-detection dogs for use overseas and held a top secret clearance. He reported that he had an incident at work that could have killed him and his colleagues. He reported anger issues and withdrawing from friends and family. 

In January 2011, the Veteran was afforded a VA examination. He reported difficulty sleeping, nightmares, agitation, fighting with his family members including a fistfight with his brother at Thanksgiving, and that his wife began sleeping in a separate room after he bruised her in his sleep. He reported a generally good relationship with his children. He stated that he tried to speak with them weekly. He stated that he was a miserable person and was argumentative. He reported a lack of interest in activities that he previously enjoyed. On examination, he had an anxious affect, his speech was circumstantial and somewhat pressured, he was depressed, had minor memory difficulties and concentration problems, nightmares, fatigue, feelings of worthlessness, excessive or inappropriate guilt or self-blame, slowed thinking and difficulty making decisions, and limited concentration. He reported hearing whispers when alone at night. He had no suicidal or homicidal ideation. He stated that he worried about his grandchildren,  and that he had periods where he would not sleep for several days every three to four months while he engaged in pleasurable activities. He stated that he spent $15,000 in 3-4 days in the month prior to the examination. The examiner stated that his symptoms were moderate, chronic and continuous, and frequent. 

In his May 2011 notice of disagreement (NOD), the Veteran reported symptoms of reduced reliability and productivity, difficulty understanding complex commands, impaired judgment, memory loss, depressed mood, and chronic sleep impairment. He stated that he had intended to resign his job in February 2011 due to concerns about his own safety and the safety of others as he worked with explosives and had committed some errors recently, but that he continued to work because he could not afford to leave his job. In a May 2011 statement, the Veteran wrote that he had several panic attacks each week and that he was constantly fighting with his family.

In a July 2011 VA treatment record the Veteran reported a recent fight with people who were setting off fireworks near his house. He stated that the noise caused flashbacks. He reported seeing a private therapist twice per week to deal with his anger and that his relationship with his spouse had improved. On his February 2012 substantive appeal, the Veteran wrote that he had memory problems, impaired judgment, was not sleeping, and depended on his brother. He reported that his wife had moved out of their house. He reported suicidal ideation. A July 2012 VA treatment record states that the Veteran had flashbacks, nightmares, and that he taped his windows with duct tape. 

A July 2013 VA treatment record states that the Veteran reported dreams resulting in his heart pounding. He reported improvement in handling his anger but that he had flashbacks due to recent events in the news. The psychiatrist reported that the Veteran's PTSD symptoms had improved and that he was having minimal nightmares, no flashbacks, and his exaggerated startled response had decreased. His other symptoms continued.

In August 2013, the Veteran was afforded a VA examination. The Veteran reported a fair relationship with his children and very few friends. He stated that his PTSD symptoms had increased due to recent events in the news. He reported a recent physical assault road rage incident. On examination, he had symptoms of recurrent and distressing recollections and dreams, acting or feeling as if the traumatic event was recurring, psychological distress and reactivity at exposure to cues that resembled his traumatic event, avoidance, diminished interest in activities he previously enjoyed, feelings of detachment or estrangement from others, restricted affect, sleep difficulty, irritability or angry outbursts, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, panic attacks more than once per week, mild memory loss, difficulty understanding complex commands, disturbances of motivation and mood, difficulty establishing and maintaining relationships, difficulty adapting to stressful circumstances, and suicidal ideation. 

A Request for Employment Information in Connection with a Claim for Disability Benefits states that the Veteran discontinued working on September 29, 2013. In an October 2013 statement, the Veteran wrote that he had given up his explosives permit and his license to carry firearms because he did not trust himself or feel safe having them around.

A January 2014 VA treatment record states that the Veteran and his spouse were in couple's counseling again and that their relationship had improved. His symptoms included thought obsessions; feelings of inadequacy, worthlessness, hopelessness, sadness, and depression; anger and irritability; disrupted sleep; some lethargy with no energy in the morning; he isolated himself at home; had minimal nightmares; had an exaggerated startle response; avoided crowds; had trouble trusting people and showing loving feelings; had decreased concentration; sat with his back to the wall in restaurants; and avoided talking about his military experiences. He had no suicidal or homicidal ideation. In a February 2014 statement, the Veteran wrote that he had continuous panic attacks which isolated him at home, was exhibiting ritualistic behavior, had impaired judgement, suicidal ideation, depressive thoughts, a strained relationship with his children, and no friends, and had not slept in two days due to nightmares and depression. He stated that he had quit working in September 2013 because he no longer trusted himself around the explosives and weapons that his job required.

The Board will in part grant the appeal. For the period from March 18, 2010, to September 29, 2013, the Veteran's PTSD with MDD was characterized by memory impairment; difficulty concentrating, slowed thinking, and difficulty making decisions; thought obsessions; feelings of inadequacy, worthlessness, hopelessness, sadness, depression, anger, irritability, and anxiousness; a disrupted sleep pattern; fatigue; nightmares; flashbacks; exaggerated startle response; hypervigilance; crowd avoidance; difficulty trusting people and showing loving feelings; avoiding talking about military experiences; isolation; mood swings; impulsivity; marital difficulty; difficulty in family relationships; having very few friends; agitation; difficulty coping with ordinary daily stressors; lack of interest in activities he previously enjoyed; anxious affect; hearing whispers; worry; reduced reliability and productivity; difficulty understanding complex commands; impaired judgment; frequent panic attacks; and suicidal and homicidal ideation. However, the Veteran was able to hold a job as a government contractor with a top secret clearance during this time. Given these facts, the Board finds that a 70 percent evaluation most closely approximates the severity of the Veteran's impairment during this period. 38 C.F.R. § 4.7. A 100 percent rating is not warranted as the Veteran was able to maintain employment during this time.

Since September 29, 2013, the Veteran has been unable to hold a job and has given up his license to carry weapons and his certification to handle explosive devices due to concerns about his own safety and the safety of others. His symptoms included thought obsessions; feelings of inadequacy, worthlessness, hopelessness, sadness, and depression; anger and irritability; disrupted sleep; some lethargy with no energy in the morning; he isolated himself at home; had nightmares; had an exaggerated startle response; avoided crowds; had trouble trusting people and showing loving feelings; had decreased concentration; sat with his back to the wall in restaurants; avoided talking about his military experiences; had continuous panic attacks; displayed ritualistic behavior; had impaired judgment and depressive thoughts; had a strained relationship with his children and no friends; he had severe sleep impairment; and suicidal ideation. Given these facts, the Board finds that a 100 percent evaluation most closely approximates the severity of the Veteran's impairment during this period. 38 C.F.R. § 4.7.

B.  TDIU

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). A TDIU is not warranted as the Veteran was working until September 29, 2013, and, following the grant above, he is rated at 100 percent from that time. Therefore, there is no time during which he was not working and does not have a total rating.


ORDER

For the period from March 18, 2010, to September 29, 2013, a rating of 70 percent for PTSD with MDD is granted.

For the period since September 29, 2013, a rating of 100 percent for PTSD with MDD is granted.

TDIU is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


